Citation Nr: 1013117	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-34 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for defective hearing. 

2.  Entitlement to an initial compensable evaluation for a 
right eye corneal scar, a residual of a metallic foreign 
body removal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Indianapolis, 
Indiana, RO.  By a rating action in September 2006, the RO 
denied the Veteran's claim of entitlement to service 
connection for defective hearing.  Subsequently, in October 
2006, the RO granted service connection for a corneal scar 
of the right eye, which was deemed a residual of metallic 
foreign body removal.  


FINDINGS OF FACT

1.  Defective hearing is not attributable to military 
service.  

2.  The Veteran's right eye corneal scar does not cause 
impairment of visual acuity or field loss; it does not 
entail rest requirements or cause episodic incapacity.  


CONCLUSIONS OF LAW

1.  The Veteran does not have defective hearing that is the 
result of disease or injury incurred in or aggravated by 
active military service; sensorineural hearing loss may not 
be presumed to have been incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).  

2.  The criteria for the assignment of an initial 
compensable rating for a corneal scar of the right eye have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.84a (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate 
which information and evidence VA will obtain and which 
information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
United States Court of Appeals for Veterans Claims has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in May 2006 from the RO to the Veteran which 
was issued prior to the RO decisions in September and 
October 2006.  That letter informed the Veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
Veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence not already of 
record that would need to be obtained for a proper 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of 
his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  The 
Veteran has been afforded VA examinations on the issues 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The examinations afforded the Veteran are adequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The 
examinations were conducted by medical professionals who 
reviewed the medical records, solicited history from the 
Veteran, and provided information necessary to decide the 
appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background

The records indicate that the Veteran entered active duty in 
September 1965.  His DD Form 214 indicates that his military 
occupational specialty was as a Crane Shovel Operator.  At 
his induction examination in September 1965, an audiometric 
examination revealed pure tone thresholds of 10, 10, 0, 0, 
0, and 50 decibels in the right ear, and 10, 10, 0, 0, 5, 
and 35 decibels in the left ear at the 500, 1000, 2000, 
3000, 4000, and 6000 Hertz, respectively.  In July 1966, the 
Veteran had a foreign body in the right eye, which was 
removed, leaving him with a small abrasion in the eye.  The 
separation examination, dated in July 1967, revealed pure 
tone thresholds of 0, 0, 0, and 0 decibels in the right ear, 
and 0, 0, 0 and 0 decibels in the left ear at the 500, 1000, 
2000, and 4000 Hertz, respectively.  (Both the 1965 and 1967 
audiometric test results appear to have been in ASA units.)  
The service medical records are negative for any complaints, 
findings or diagnoses of hearing loss.  At discharge, visual 
acuity was reported as 20/20 in both eyes.  

The Veteran's initial claim for service connection for 
hearing loss and a right eye disorder was received in 
February 2006.  Submitted in support of the Veteran's claim 
were treatment reports from Dr. Hall at LensCrafters, dated 
from March 1995 to May 2004, which show that the Veteran was 
seen for refractive error.  When seen in June 1999, visual 
acuity was reported as 20/30 in the right eye and 20/20 in 
the left eye.  In February 2002, visual acuity was 20/25 in 
both eyes; and in May 2004, visual acuity was 20/20 in the 
right eye and 20/30 in the left eye.  

Also submitted were VA progress notes dated from January 
2005 to May 2006.  During a clinical visit in January 2005, 
it was noted that the Veteran has had frequent ear 
infections since last March.  Drainage was present in both 
ears.  No pertinent diagnosis was noted.  The Veteran was 
seen for a nurse visit in January 2006, at which time he 
complained of decreased hearing in both ears.  He was noted 
to have impacted cerumen in the right ear, and slight 
redness in the left ear canal with cerumen present.  The 
Veteran also complained of itching in both ears; no 
pertinent diagnosis was reported.  

The Veteran was afforded a VA eye examination in July 2006.  
It was noted that he sustained a foreign body in the right 
eye in July 1966, which was removed, leaving the Veteran 
with a small abrasion in the eye; it was treated with 
ointment.  The Veteran indicated that he had a piece of 
steel fall in the right eye in Vietnam, and he has had a 
blind spot since that time.  Uncorrected visual acuity was 
20/40 in the right eye and 20/25 in the left eye.  The best 
corrected visual acuity was 20/20 in both eyes.  No 
papillary defect was noted.  There was a full range of 
motion, no strabismus and no diplopia.  There was mild 
injection.  No maculopathy and no vasculopathy were noted.  
There were no holes or brakes.  The pertinent diagnosis was 
visual acuity of 20/20 in both eyes, hyperopia with 
presbyopia.  The examiner noted that the Veteran complained 
of a blind spot in the right eye, but he was not able to do 
Goldman visual field test, and glaucoma was suspected 
secondary to cup-disc asymmetry, right greater than left.  
The examiner stated that the Veteran does not suffer from an 
ocular impairment.  

The Veteran was also afforded an audiological evaluation in 
July 2006.  At that time, it was noted that he had a 
moderate loss of hearing in the right ear at 6000 Hz and a 
mild loss in the left ear at 6000 Hz at his induction into 
military service; however, it was noted that the separation 
examination indicated normal hearing sensitivity from 500 to 
4000 Hz levels, bilaterally.  The Veteran reported exposure 
to noise in the military from explosions, mortars and 
grenades in basic training.  The Veteran also reported that 
he unloaded ships in Vietnam for one year, a task that was 
very noisy.  It was noted that the Veteran reportedly had 
worked in an aluminum factory for 4 years, during which time 
he ran an overhead crane without ear protection.  He also 
reportedly worked as a construction laborer for 10 to 12 
years, but states that it was not really noisy.  He has also 
worked for the previous 20 years as a dispatcher and denied 
noise exposure.  The Veteran also reported exposure to 
shotguns, but he stated that he wore ear muffs.  

On audiological evaluation in July 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
45
60
LEFT
10
10
20
50
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  The 
examiner noted that the military induction testing indicated 
normal hearing thresholds 500 to 4000 Hz with a mild loss in 
the left ear and a moderate loss in the right ear at 6000 
Hz.  The separation testing indicated normal hearing 
sensitivity 500 to 4000 Hz bilaterally.  The examiner 
observed that, because there was no increase in hearing 
thresholds from 500 to 4000 Hz from the time of induction to 
the time of discharge, the Veteran's hearing loss was less 
likely as not related to noise exposure that occurred during 
military service.  

On the occasion of another VA examination in October 2006, 
the Veteran indicated that he had a small speck in his right 
eye that moves around in his vision.  He had no other visual 
complaints.  On examination, visual acuity with correction 
was +3.5 in both eyes for sphere showed a 20/20 vision in 
both eyes.  The Veteran's applanation pressure in both eyes 
was 11.  His pupils showed no relative afferent pupillary 
defect.  Motility was full in both eyes.  Confrontation to 
visual field was full in both eyes.  Goldman visual field 
testing showed no visual field defect in the right eye.  The 
Veteran's slit lamp examination, lids, and lashes were 
within normal limits.  Conjunctiva was white and quiet in 
both eyes.  Cornea showed a small scar inferior to the 
visual axis in the right eye.  Anterior chamber is deep and 
quiet in both eyes.  Iris was flat in both eyes.  Lens had 
trace nuclear sclerotic cataract in both eyes.  The cup-to-
disk ratio was about .75 in the right eye and .65 in the 
left eye with full neuroretinal rims.  The Veteran's macula 
and periphery were within normal limits.  No obvious 
posterior vitreous detachment was seen; however some small 
vitreous floaters were seen in both eyes.  

The assessment was corneal scar right eye; the examiner 
noted that this was most likely related to the Veteran's 
history of metallic foreign body removal in the right eye, 
but this has not caused the visual complaints.  The examiner 
also reported a diagnosis of a black spot in the vision of 
the right eye, which is not apparent on the visual field 
testing.  The examiner stated that this was not related to 
the corneal scar; however, this is most likely related to 
vitreous floaters in the patient's right eye, which are 
observed and this is most likely not related to the 
Veteran's history of metallic foreign body.  Another 
reported diagnosis was nuclear sclerotic cataract, which the 
examiner opined is not related to the Veteran's history of 
metallic foreign body removal.  

III.  Analysis-Defective Hearing

Service connection may be granted for a disability 
"resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C. § 1110.  To establish compensation for a 
present disability, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"--the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service and organic 
diseases of the nervous system, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of termination of such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While 
the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is 
a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  

After a review of the evidence of record the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for defective hearing.  

In this regard, the Board notes the service treatment 
records are completely silent for any complaints of 
defective hearing.  Furthermore, the separation examination, 
conducted in July 1967, noted the Veteran's ears as normal.  
The first post-service clinical documentation of hearing 
loss is dated in July 2006, over 39 years after service 
separation.  

What is at issue here is whether the Veteran's defective 
hearing is related in any way to his active military 
service, including in-service noise exposure.  As noted 
above, the STRs show that the Veteran had normal hearing in 
both ears upon discharge from service.  Such was the 
assessment of the VA examiner.  The first medical evidence 
of any post-service hearing loss was in July 2006.  While 
the Veteran has a current diagnosis of hearing loss in both 
ears, there is no competent evidence establishing a 
relationship between the Veteran's current hearing loss and 
military service.  The Veteran has not submitted any 
competent evidence of a nexus to service.  In fact, 
following the July 2006 VA examination, the VA audiologist 
opined that it was less likely as not that hearing loss is 
related to noise exposure during service.  This opinion is 
uncontradicted in the record.  Therefore, the Board finds 
that the preponderance of the evidence is against the claim, 
and service connection is denied.  

The Board acknowledges the Veteran's assertions that he was 
exposed to excessive noise in service, which he claims 
caused his bilateral hearing loss.  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Relating noise exposure in service, 
however, to a current hearing loss disability, especially 
with a lengthy gap in the medical record, requires opinion 
evidence from experts with medical training, and is not 
subject to lay assessment.  The Board finds the opinion of 
the VA audiological examiner to be more persuasive than the 
Veteran's lay opinion, and consistent with the record.  

IV.  Analysis-Right Eye

Disability ratings are based upon schedular requirements 
that reflect the average impairment of earning capacity 
occasioned by the state of a disorder.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009).  Separate rating codes identify 
the various disabilities.  38 C.F.R. Part 4 (2009).  In 
determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2. An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10.  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Service connection for corneal scar in the right eye, as 
residual of metallic foreign body removal, was established 
in October 2006, and the RO assigned a zero percent 
disability evaluation under hyphenated Diagnostic Code 6099-
6009.  Using Diagnostic Code "6099," signifies the AOJ's 
application of a closely analogous Code due to the lack of a 
Code specific to the unlisted disability of the eye.  
38 C.F.R. § 4.27.  

Under DC 6009, an unhealed injury of the eye will be rated 
from 10 percent to 100 percent based upon impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating during active pathology is 10 percent.  38 C.F.R. 
§ 4.84a, DC 6005 (2008).  

Eye impairment is generally rated on the basis of impairment 
of central visual acuity.  The best distant vision after the 
best correction by glasses will be the basis for rating.  38 
C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6063-6079 (2008).  
The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a.  For example, a 20 percent disability rating is 
warranted for impairment of central visual acuity in the 
following situations:  (1) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/50; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  See 38 C.F.R. § 4.84a.

Visual impairment can also be rated on the basis of loss of 
field of vision.  38 C.F.R. § 4.76 (2008).  Ratings for 
impairment of field vision are evaluated under Diagnostic 
Code 6080 (2008).  To ascertain the correct rating under 
Diagnostic Code 6080, the average concentric contraction of 
visual fields must be computed in accordance with 38 C.F.R. 
§ 4.76a.  Under that provision, the extent of contraction of 
the visual field in each eye is determined by recording the 
extent of the remaining visual fields in each of eight 45-
degree principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields.  The degrees lost are 
added together and then subtracted from 500.  The resulting 
figure is the total remaining degrees of visual field.  That 
figure is divided by eight to yield the average contraction 
for rating purposes.  Under Diagnostic Code 6080, concentric 
contraction of visual field to 5 degrees or less warrants a 
100 percent rating for bilateral loss, and a 30 percent 
rating for unilateral loss, or rate as 5/200 (1.5/60).  
Concentric contraction of visual field to 15 degrees but not 
to 5 degrees warrants a 70 percent rating for bilateral 
loss, and a 20 percent rating for unilateral loss, or rate 
as 20/200 (6/60).  Concentric contraction of visual field to 
30 degrees but not to 15 degrees warrants a 50 percent 
rating for bilateral loss, and a 10 percent rating for 
unilateral loss, or rate as 20/100 (6/30).  Concentric 
contraction of visual field to 45 degrees but not to 30 
degrees warrants a 30 percent rating for bilateral loss, and 
a 10 percent rating for unilateral loss, or rate as 20/70 
(6/21).  Concentric contraction of visual field to 60 
degrees but not to 45 degrees warrants a 20 percent rating 
for bilateral loss, and a 10 percent rating for unilateral 
loss, or rate as 20/50 (6/15).  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  VA rates 
unilateral loss of temporal half as 10 percent disabling, or 
rated as 20/70 (6/21); and unilateral loss of nasal half as 
10 percent disabling, or as 20/50 (6/15).  38 C.F.R. § 
4.84a, Diagnostic Code 6080 (2008).

(While the appeal was pending, the rating schedule for 
evaluating disabilities of the eyes was revised and amended.  
See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective 
date of the revisions is December 10, 2008, and the revised 
criteria apply to all applications for benefits received by 
VA on or after that date.  Because the Veteran's claim was 
received prior to December 10, 2008, the revised criteria 
are not for application in his case.  The Board notes that 
the amendment allows for a Veteran to request a review of an 
eye disability under the revised criteria irrespective of 
whether the Veteran's disability has increased since the 
last review.  Id.  No such request has been made.)

After review of the evidence of record, the Board finds the 
preponderance of the evidence is against the grant of an 
initial compensable disability rating for the service-
connected right eye corneal scar.  In making this 
determination, the Board notes the evidence shows the 
Veteran's service-connected right eye disability does not 
meet the criteria for a compensable disability evaluation 
based on loss of visual acuity or loss of field.  In this 
regard, the VA examination reports dated in July 2006 and 
October 2006 show the Veteran's best distant vision after 
correction of the right eye was 20/20, which is 
noncompensable under the rating criteria.  The Board has 
considered the other medical evidence of record and finds 
there is no other evidence of record which shows the 
Veteran's service-connected right eye disability has ever 
been manifested by acuity that warrants a higher, 
compensable disability evaluation.  

The Board does note that the evidence shows the Veteran has 
been diagnosed with complaints of a black spot in the vision 
of the right eye and nuclear sclerotic cataract.  See VA 
examination report dated in October 2006.  However, the 
examiner who conducted that examination determined that the 
black spot and nuclear sclerotic cataract are not visually 
significant, and they are not related to the history of 
metallic foreign body removal.  Additionally, there was no 
loss of visual field on testing in 2006.

In evaluating the Veteran's claim, the Board also notes that 
the evidentiary record contains no evidence showing that the 
Veteran's right eye is manifested by pain, rest 
requirements, or episodic incapacity.  Therefore, the Board 
finds that an initial compensable rating is not warranted 
for the Veteran's service-connected right eye corneal scar 
based upon visual acuity, field loss, pain, rest 
requirements, or episodic incapacity.  

Finally, the Board finds the evidence does not support the 
grant of a 10 percent rating based on continuance of active 
pathology as the evidence shows the Veteran's residual right 
corneal scar has been asymptomatic during the entire appeal 
period.  

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the record in this case, the Board finds that, at 
no time since the filing of the Veteran's claim for service 
connection has his right eye corneal scar been more 
disabling than as currently rated.  

In sum, the Board finds that the evaluation assigned in this 
decision reflects the clinically established impairment 
experienced by the veteran.  In making this determination, 
the Board notes that, in every instance, such as this, where 
the schedule does not provide a zero percent evaluation for 
a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31. Therefore, based upon 
the foregoing analysis, the Board finds the preponderance of 
the evidence is against the grant of an initial, compensable 
disability evaluation for service-connected right eye 
corneal scar, and the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert, 1 Vet. App. at 55.  

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2009).  The record reflects that the Veteran 
has not required frequent hospitalizations for the 
disability on appeal here and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the Veteran's corneal 
scar in the right eye would be in excess of that 
contemplated by the noncompensable rating assigned.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Service connection for defective hearing is denied.  

Entitlement to a compensable evaluation for a corneal scar 
of the right eye is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

